      Case 2:19-cv-00236 Document 181 Filed 08/14/19 Page 1 of 3 PageID #: 1277



                              UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON DIVISION

DON BLANKENSHIP,

                  Plaintiff,

vs.                                                         Case No.: 2:19-cv-00236
                                                            [Honorable John T. Copenhaver, Jr.]
HONORABLE ANDREW
NAPOLITANO (RET.);
FOX NEWS NETWORK, LLC;
...

GANNETT CO, INC;

and

MIKE ARGENTO

                     Defendants.

             MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

       NOW COMES Defendant Michael Argento,1 pursuant to Rule 12(b)(2) of the Federal Rules

of Civil Procedure and other applicable law, and moves this Honorable Court for an Order

dismissing all claims asserted against him in Plaintiff’s Amended Complaint on the basis that

this Court lacks personal jurisdiction. This Court, sitting in diversity, may not properly exercise

personal jurisdiction over Mr. Argento under the West Virginia long-arm statute and in a manner

consistent with constitutional Due Process. In support of his Motion, Mr. Argento respectfully

states as follows:

       1. Plaintiff Don Blankenship filed this action in the Circuit Court of Mingo County, West

Virginia on March 14, 2019. The case was properly removed to this Court and a Motion to

Remand was denied by Order of this Court dated July 17, 2019. See Dkt. #134. An Amended


1
    Mr. Argento is referred to in the case caption as “Mike Argento.”
  Case 2:19-cv-00236 Document 181 Filed 08/14/19 Page 2 of 3 PageID #: 1278



Complaint, filed on April 9, 2019, attempts to state claims for Defamation/Conspiracy to Defame

and False Light Invasion of Privacy/Conspiracy based, for the most part, on references by the

numerous Defendants to Plaintiff as a “felon.”

    2. Mr. Argento is a reporter and columnist employed by the York Daily Record since 1982.

Mr. Argento is a resident of Windsor Township, York County, Pennsylvania and has worked, for

thirty-seven (37) years, at the only office maintained by the York Daily Record, located in York,

York County, Pennsylvania. Mr. Argento writes exclusively for the York Daily Record, which is

circulated in York County and surrounding areas.

    3. Mr. Argento has never been registered to conduct business or otherwise licensed in West

Virginia and has taken no action to avail himself of the privilege of doing business in West

Virginia. He owns no property in West Virginia and did not contact or communicate with anyone

in West Virginia in the course of writing his column titled “Women Sue for Right to Go Topless

in O.C.,” originally published May 27, 2018 (the “Article”) that is the subject of this lawsuit. See

Affidavit of Michael Argento, attached hereto as EXHIBIT A and incorporated here.

    4. Mr. Argento’s Article provided commentary on a matter of public interest and debate in

York, Pennsylvania and surrounding areas and referenced Mr. Blankenship peripherally, with

respect to his reference to Chinese people as “China-persons.” The Article was not directed or

targeted to anyone in the State of West Virginia and has no connection to West Virginia.

    5. Plaintiff’s Amended Complaint identifies Mr. Argento only as “an individual domiciled

in the State of Pennsylvania” and “a reporter for the York Daily Record.” ¶127 Amended

Complaint. Plaintiff’s allegation is wholly insufficient to make a prima facie showing that Mr.

Argento is subject to the personal jurisdiction of this Court. See Affidavit of Michael Argento

attached hereto as EXHIBIT A and incorporated herein.



                                                 2
   Case 2:19-cv-00236 Document 181 Filed 08/14/19 Page 3 of 3 PageID #: 1279



    6. West Virginia’s long-arm statute, W.Va. Code §56-3-33, does not confer personal

jurisdiction over Mr. Argento. His complete lack of contacts with West Virginia renders the

exercise of jurisdiction over him inconsistent with constitutional due process and contrary to

controlling authority in the Fourth Circuit.

    7. Plaintiff has failed to allege any facts in his Amended Complaint that would even

arguably support personal jurisdiction over Mr. Argento in this Court.

    8. As set forth in the accompanying Memorandum in Support of this Motion, this Court

may not exercise personal jurisdiction over Mr. Argento. Accordingly, all of Plaintiff's claims

against Mr. Argento set forth in the Amended Complaint should be dismissed.

    WHEREFORE Defendant Michael Argento respectfully requests that this Honorable Court

grant his Motion to Dismiss for Lack of Personal Jurisdiction, dismiss all claims asserted against

him by Plaintiff and for such other and further relief as this Court deems just and proper,

including an award of attorney fees and costs, if permitted.

                                               /s/ Holly S. Planinsic
                                               Holly S. Planinsic
                                               W.Va. State Bar I.D. #6551
                                               HERNDON, MORTON, HERNDON & YAEGER
                                               83 Edgington Lane
                                               Wheeling, West Virginia 26003
                                               Telephone: (304) 242-2300
                                               Fax: (304) 243-0890
                                               E-mail: hplaninsic@hmhy.com

                                               Robert P. Fitzsimmons, Esq.
                                               W.Va. State Bar I.D. #1212
                                               FITZSIMMONS LAW FIRM PLLC
                                               1609 Warwood Ave
                                               Wheeling WV 26003
                                               Phone: (304) 277-1700
                                               Fax: (304) 277-1705
                                               E-mail: bob@fitzsimmonsfirm.com

                                               Counsel for Defendant Michael Argento
HMHY#104179


                                                 3
